Exhibit 10.4

LOGO [g58696image002.jpg]

OMNIBUS EQUITY INCENTIVE PLAN

PERFORMANCE SHARES AWARD AGREEMENT

Greater Bay Bancorp, a California corporation (the “Company”), hereby grants a
Performance Shares Award, subject to the terms, conditions, and restrictions of
the Greater Bay Bancorp Omnibus Equity Incentive Plan (the “Plan”), the
Performance Shares Award Agreement (including the Performance Criteria and Goals
attached), and Appendix A (attached) (the Performance Shares Award Agreement and
Appendix A are collectively referred to as the “Award Agreement”). The
capitalized terms used in the Award Agreement that are defined in the Plan shall
have the same meanings herein as are set forth in the Plan.

 

Grantee:

   «Fname» «Lname»   

Grant Date:

   «Grant_Date»   

Target Performance Shares:

Performance Period:

Performance Criteria and Goals: See attachment

Settlement: This Award shall be settled only in shares of Stock.

Termination of Service:

In the event of Grantee’s Termination of Service, shares of Stock will be earned
and deliverable with respect to the Performance Shares only as follows:

Termination of Service due to death, Disability, or Retirement: a pro rata
portion of the shares of Stock otherwise deliverable with respect to the
Performance Shares, with the shares otherwise deliverable based upon the extent
of actual satisfaction of the Performance Goals, shall be earned as set forth in
the Plan and this Award Agreement following the end of the Performance Period
and the determination of the extent to which Performance Goals have been
satisfied, with such pro rata portion based on the ratio of the number of days
in the Performance Period between the Grant Date and the date of Termination of
Service to the total number of days in the Performance Period. In such event,
the Grantee shall have no right to receive any shares of Stock with respect to
the balance of such Performance Shares.



--------------------------------------------------------------------------------

Termination by the Company for Cause, or by any event not specified in the
previous paragraph (except for a Change in Control which is governed by
Section 17 of the Plan): the Performance Share Award shall be forfeited
immediately after the Company’s notice or advice of such Termination of Service
for Cause is dispatched to Grantee or on the date of Termination of Service for
any other reason.

 

GREATER BAY BANCORP

By:

 

 

The Grantee acknowledges and represents that the Grantee is familiar with the
terms and provisions of this Award Agreement and hereby accepts same subject to
all its terms and provisions hereof. The Grantee agrees to accept as binding,
conclusive and final all decisions or interpretations of the Board of Directors
or its duly appointed Committee upon any questions arising under the Plan.

 

Dated:                     

  

 

  

Grantee Signature

 

2



--------------------------------------------------------------------------------

PERFORMANCE CRITERIA AND GOALS



--------------------------------------------------------------------------------

APPENDIX A

TERMS AND CONDITIONS FOR PERFORMANCE SHARE AWARDS

1. Grant. The Company hereby grants to the Grantee a Performance Share Award for
the number of shares of Stock, at no par value, set forth in the Award
Agreement, subject to the terms and conditions of the Plan, which is
incorporated herein by reference. In the event of a conflict between the terms
and conditions of the Plan and this Award Agreement, the terms and conditions of
the Plan shall prevail.

2. Nature of Award.

(a) Under the Performance Share Award, the Grantee is awarded the right to
shares of Stock based on the achievement of predetermined Performance Goals over
the Performance Period. The actual number of shares of Stock that will be
delivered to the Grantee will not be determined until the end of the Performance
Period. Target Performance Shares are used solely to calculate the number of
actual Performance Shares to be delivered to Grantee in accordance with this
Award Agreement, and do not create any separate rights or entitlements.

(b) The Performance Share Award represents the Company’s unfunded and unsecured
promise to issue shares of Stock at a future date, subject to the terms of the
Plan and this Award Agreement. The Grantee has no rights under this Award
Agreement other than the rights of a general unsecured creditor of the Company.

3. Calculation of Performance Shares. The number of Performance Shares to be
delivered to the Grantee at the end of the Performance Period, if any, is
calculated in accordance with the methodology set forth in the attached
Performance Criteria and Goals, which measures the achievement of the
Performance Goals. The final determination of the achievement of the Performance
Goals and the actual number of Performance Shares to which the Grantee is
entitled will be made by the Committee in its sole discretion.

4. Qualified Performance-Based Compensation. Compensation attributable to the
Performance Share Award is intended to be Qualified Performance-Based
Compensation under Section 162(m) of the Code and the regulations thereunder.
This Award Agreement shall be construed and administered by the Committee in a
manner consistent with this intent. Notwithstanding this Section 4 or any other
provision of this Award Agreement, to the extent required to ensure that
compensation attributable to the Performance Share Award is Qualified
Performance-Based Compensation under Section 162(m) of the Code, the Performance
Criteria, Performance Goals, and Performance Period as they apply to Grantee
shall not be revised in a manner that would result in an increase in the actual
Performance Shares Grantee is entitled to receive under this Award Agreement,
except for an adjustment under Section 16 of the Plan as and to the extent
permitted under Section 162(m) of the Code; and

5. Restrictions on Transfer. The Award shall be nontransferable and shall not be
assignable, alienable, saleable, or otherwise transferable by the Grantee other
than by will or the laws of descent and distribution or pursuant to a Domestic
Relations Order. The terms of this Award Agreement shall be binding upon the
executors, administrators, heirs, successors and assigns of the Grantee. No
non-permitted transferee of the Grantee shall have any right in or claim to any
Performance Shares.

 

2



--------------------------------------------------------------------------------

6. Fractional Shares. No fractional shares shall be delivered to Grantee. Any
fractional shares shall be rounded down to the nearest whole number, provided
that such fractional shares shall be aggregated and vested on the date when all
restrictions lapse or expire.

7. Rights as a Shareholder. Neither the Grantee nor any person claiming under or
through the Grantee will have any of the rights or privileges of a shareholder
of the Company in respect of any shares of Stock deliverable hereunder unless
and until certificates or book-entry shares representing such shares of Stock
will have been issued, recorded on the records of the Company or its transfer
agents or registrars, and delivered to the Grantee.

8. Assignment. Subject to the restrictions on transfer set forth in Section 5,
the terms of this Award Agreement shall be binding upon the beneficiaries,
executors, administrators, heirs and successors of the Grantee.

9. Separate Advice and Representation. The Company is not providing the Grantee
with advice, warranties, or representations regarding any of the legal, tax, or
business effects to Grantee with respect to the Plan or this Award Agreement.
The Grantee is encouraged to seek legal, tax, and business advice from the
Grantee’s own legal, tax and business advisers as soon as possible. By accepting
this Award and the shares of Stock covered thereby, and by signing this Award
Agreement, the Grantee acknowledges that the Grantee is familiar with the terms
of the Plan and this Award Agreement, that the Grantee has been encouraged by
the Company to discuss the Award and the Plan with the Grantee’s own legal, tax
and business advisers, and that the Grantee agrees to be bound by the terms of
the Plan and this Award Agreement.

10. Tax Withholding.

(a) The Company will assess its requirements regarding federal, state, and local
income taxes, FICA taxes, and any other applicable taxes (“Tax Items”) in
connection with the Performance Shares Award. These requirements may change from
time to time as laws or interpretations change. The Company will withhold Tax
Items as required by law. Regardless of the Company’s actions in this regard,
the Grantee acknowledges and agrees that the ultimate liability for Tax Items is
the Grantee’s responsibility. The Grantee acknowledges and agrees that the
Company:

(i) makes no representations or undertakings regarding the treatment of any Tax
Items in connection with any aspect of the Performance Shares Award, including
the subsequent sale of shares of Stock acquired under the Plan; and

(ii) does not commit to structure the terms of the Performance Share Award or
any aspect of the Performance Shares Award to reduce or eliminate liability for
Tax Items.

(b) Notwithstanding any contrary provision of this Award Agreement, no
certificate representing the shares of Stock or book-entry shares will be issued
to Grantee, unless and until satisfactory arrangements (as determined by the
Committee) have been made by the Grantee with respect to the payment of Tax
Items which the Company determines must be withheld with respect to such shares
of Stock so issuable. The Committee, in its sole discretion and pursuant to

 

3



--------------------------------------------------------------------------------

such procedures as it may specify from time to time, may permit the Grantee to
satisfy such tax withholding obligation, in whole or in part (without
limitation) by one or more of the following: (i) paying cash, (ii) delivering to
the Company already vested and owned shares of Stock having an aggregate Fair
Market Value (as of the date the withholding is effected) equal to the amount
required to be withheld, or (iii) authorizing the Company to hold back a number
of shares of Stock otherwise deliverable to the Grantee through such means as
the Company may determine in its sole discretion (whether through a broker or
otherwise) having an aggregate Fair Market Value (as of the date the withholding
is effected) equal to the amount required to be withheld.

11. No Acquired Rights. The Grantee agrees and acknowledges that:

(a) the grant of this Award under the Plan is voluntary and occasional and does
not create any contractual or other right to receive future grants of any Awards
or benefits in lieu of any Awards, even if Awards have been granted repeatedly
in the past and regardless of any reasonable notice period mandated under local
law;

(b) the value of this Award is an extraordinary item of compensation which is
outside the scope of an employment contract, if any;

(c) this Award is not part of normal or expected compensation or salary for any
purposes, including, but not limited to, calculating termination, severance,
resignation, redundancy, end of service payments, bonuses, long-service awards,
pension, retirement benefits, or similar payments;

(d) the future value of the shares of Stock awarded under the Plan, if any, is
unknown and cannot be predicted with certainty;

(e) no claim or entitlement to compensation or damages arises from the
termination of this Award or diminution in value of this Award or shares of
Stock received under the Plan, and the Grantee irrevocably release the Company
from any such claim; and

(f) participation in the Plan shall not create a right to further employment
with the Company or employer and shall not interfere with the ability of the
Company or employer to terminate the employment relationship at any time, with
or without cause.

12. Adjustment of Shares. In the event of a subdivision of the outstanding
Stock, a declaration of a dividend payable in shares of Stock, a declaration of
a dividend payable in a form other than shares of Stock in an amount that has a
material effect on the value of shares of Stock, a combination or consolidation
of the outstanding shares of Stock (by reclassification or otherwise) into a
lesser number of shares of Stock, a recapitalization, a spin-off, a merger,
consolidation or other reorganization involving the Company that would not
constitute a Change in Control, or any other similar occurrence, the Company
shall make appropriate adjustments in the number of shares of Stock covered by
the Performance Shares.

Except as provided in this Section 12, the Grantee shall have no rights by
reason of any subdivision or consolidation of shares of stock of any class, the
payment of any dividend or any other increase or decrease in the number of
shares of stock of any class. Any issue by the Company of shares of stock of any
class, or securities convertible into shares of stock of any class, shall not

 

4



--------------------------------------------------------------------------------

affect, and no adjustment by reason thereof shall be made with respect to, the
number of shares of Stock subject to the Performance Shares. The grant of the
Performance Shares pursuant to the Plan shall not affect in any way the right or
power of the Company to make adjustments, reclassifications, reorganizations or
changes of its capital or business structure, to merge or consolidate or to
dissolve, liquidate, sell or transfer all or any part of its business or assets.

13. Notices. Except as may be otherwise provided by the Plan, any written
notices provided for in the Plan and this Award Agreement shall be in writing
and shall be deemed sufficiently given if either hand delivered or if sent by
fax or overnight courier, or by postage paid first class mail. Notices sent by
mail shall be deemed received three business days after mailed but in no event
later than the date of actual receipt. Notice may also be provided by electronic
submission, if and to the extent permitted by the Committee. Notices shall be
directed, if to the Grantee at the Grantee’s address indicated by the Company’s
records, or if to the Company, at the Company’s principal office, attention
Human Resources Department.

14. Severability. The provisions of this Award Agreement are severable and if
any one or more provisions may be determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.

15. Counterparts; Further Instruments. This Award Agreement may be executed in
two or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. The parties hereto
agree to execute such further instruments and to take such further action as may
be reasonably necessary to carry out the purposes and intent of this Award
Agreement.

16. Amendment. This Award Agreement may be amended or modified by the Committee,
including amendments and modifications that may affect the tax status of the
Award, provided that any such action may not, without the Consent of the
Grantee, impair any rights of the Grantee under the Award Agreement.

17. Entire Agreement; Governing Law. The Plan and this Award Agreement
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and the Grantee with respect to the subject matter
hereof, and may not be modified adversely to the Grantee’s interest except by
means of a writing signed by the Company and the Grantee. This agreement is
governed by the internal substantive laws, but not the choice of law rules, of
California.

 

5